Exhibit 10.1

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement And Mutual Release (this “Agreement”) is entered into
by and between Jabil Circuit, Inc. (“Jabil”), a Delaware corporation, and
Digital Lightwave, Inc. (“Digital”), a Delaware corporation, and will be
effective upon execution and delivery by Jabil and Digital as provided in this
Agreement.

 

RECITALS

 

A. WHEREAS, effective as of May 11, 2004, Digital and Jabil entered into a
Settlement Agreement (the “2004 Settlement”) relating to the claims between the
parties under all of their agreements in effect as of the date thereof
(collectively referred to as the “Parties’ Agreements”), including under a
Manufacturing Services Letter Agreement with an Effective Date of February 28,
2003 (the “Letter Agreement”);

 

B. WHEREAS, under the terms of the 2004 Settlement, Digital executed an Initial
Purchase Order, a $2,227,500 Renewal Inventory Note, and a $3,011,404 Renewal
A/R Note (each of which term is defined in the 2004 Settlement and collectively
referred to in this Agreement as the “Digital Obligations”) in favor of Jabil;

 

C. WHEREAS, Digital has defaulted under the Digital Obligations, and Digital
currently owes Jabil substantial sums; and

 

D. WHEREAS, the parties desire to settle their respective claims and
differences, and in connection therewith Digital agrees to pay to Jabil
$1,870,000 on or before August 31, 2005, in return for the exchange of mutual
releases and other terms and conditions described in this Agreement.

 

TERMS AND CONDITIONS

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Recitals. The parties acknowledge and agree that the Recitals are true and
correct and are incorporated by reference into these terms and conditions.



--------------------------------------------------------------------------------

2. Payment by Digital. In consideration of the full release by Jabil as set
forth herein, Digital shall pay Jabil $1,870,000 (the “Digital Payment”) in
immediately available funds on or before 5:00 p.m. Eastern Time on August 31,
2005. Digital shall make or cause to be made the Digital Payment by wire
transfer to the account specified by Jabil in accordance with the written wire
transfer instructions provided by Jabil to Digital. The parties agree that the
settlement and mutual release set forth in this Agreement is expressly
conditioned upon the timely payment by Digital and the receipt by Jabil of the
Digital Payment. If this payment is not timely made, this Agreement will be of
no further force and effect. The parties acknowledge and agree that payment of
the Digital Payment shall constitute “full payment of all monies due and owing
under this Letter Agreement” as such phrase is used in Sections 7 and 8 of the
Letter Agreement. Digital acknowledges and agrees that the Digital Payment
represents a compromised amount on the part of Jabil which shall be binding on
the parties only if Jabil receives and is able to keep the full amount of the
Digital Payment. Therefore, the parties further agree that if any portion of the
Digital Payment is set aside for any reason (including if it is determined to be
a preference under 11 U.S.C. § 547), then Jabil is entitled to pursue Digital
for the full amount due by Digital to Jabil and the releases given by the
parties under this Agreement will be void and of no force or effect.

 

3. Jabil’s Release of Digital. Subject to the terms and conditions in this
Agreement, Jabil for itself and its predecessors, successors, assigns, agents,
and representatives, fully releases and forever discharges Digital, together
with each of its officers, directors, stockholders, employees, agents,
representatives, predecessors, assigns and successors in interest, and Optel

 

2



--------------------------------------------------------------------------------

Capital, LLC, a Delaware limited liability company, from each action, cause of
action, suit, debt, obligation, liability, or other claim whatsoever of whatever
nature and kind in law or in equity, whether known or unknown, arising since the
beginning of time, whether arising from or related to the Digital Obligations,
the Parties’ Agreements or otherwise (collectively referred to as the “Digital
Claims”), except for claims for indemnification under the terms of the Letter
Agreement or any breach of confidentiality under the Parties’ Agreements.

 

4. Digital’s Release of Jabil. Subject to the terms and conditions in this
Agreement, Digital for itself and its predecessors, successors, assigns, agents,
and representatives, releases and forever discharges Jabil, together with each
of its officers, directors, stockholders, employees, agents, representatives,
predecessors, assigns and successors in interest, from each action, cause of
action, suit, debt, obligation, liability, or other claim whatsoever of whatever
nature and kind in law or in equity, whether known or unknown, arising since the
beginning of time, whether arising from or related to the Digital Obligations,
the Parties’ Agreements or otherwise (collectively referred to as the “Jabil
Claims”, and together with the Digital Claims, the “Claims”), except for
warranty claims made in accordance with, and subject to, the terms of the Letter
Agreement or any breach of confidentiality under the Parties’ Agreements.

 

5. Certain Facts. Each of Jabil and Digital further acknowledges that it may
hereafter discover facts different from or in addition to those which it now
knows or believes to be true with respect to the potential claims released
pursuant to Sections 3 and 4 above and agrees that, in such event, this
Agreement shall nevertheless be and remain effective in all respects,
notwithstanding such different or additional facts, or the discovery thereof.

 

6. Inventory. Jabil still possesses certain raw materials, parts,
work-in-progress, and other leftover inventory (collectively, the “Leftover
Inventory”) obtained in connection with

 

3



--------------------------------------------------------------------------------

purchase orders issued by Digital to Jabil which are to be designated by Jabil
in its sole and absolute discretion. Digital may pick up the Leftover Inventory
from Jabil during normal business hours, upon reasonable notice, as long as
Digital does so at its own cost and expense and without disruption to Jabil on
or before September 30, 2005. If Digital fails to pick up the Leftover Inventory
before September 30, 2005, Jabil may dispose of the Leftover Inventory in any
way that Jabil deems appropriate and keep any proceeds from the disposition or
charge Digital for all out-of-pocket costs and expenses of disposing the
Leftover Inventory. JABIL MAKES NO REPRESENTATION OR WARRANTY, EXPRESSED OR
IMPLIED, REGARDING THE LEFTOVER INVENTORY, INCLUDING BUT NOT LIMITED TO THE
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AND
INCLUDING ANY WARRANTY REGARDING THE AMOUNT OR CONDITION OF THE LEFTOVER
INVENTORY.

 

7. Escrow Agreement. In anticipation of Digital making the Digital Payment
timely, the parties agree to execute this Agreement and to deliver it to Holland
& Knight LLP (“Escrow Agent”) as counsel for Jabil to be held in escrow. If the
Digital Payment is timely made, the Escrow Agent shall release and deliver this
Agreement to the parties, and the Agreement will become effective and
enforceable. If the Digital Payment is not timely made, the Escrow Agent shall
destroy this Agreement. Digital acknowledges that Escrow Agent is legal counsel
for Jabil and represents Jabil with respect to any controversies between the
parties, and Digital consents to Escrow Agent representing Jabil in any
controversy or litigation between the parties over this Agreement or any other
matter.

 

8. Waiver of Actual or Potential Conflict. Each of Jabil and Digital
acknowledges that Fowler White Boggs Banker P.A. (“Fowler White”), counsel for
Digital in connection with

 

4



--------------------------------------------------------------------------------

the matters contemplated by this Agreement, has in the past and may continue to
perform legal services for Jabil or its affiliates in matters unrelated to the
transactions described in this Agreement. Accordingly, each party to this
Agreement hereby: (a) acknowledges that it has had an opportunity to ask for
information relevant to this disclosure; (b) acknowledges that Fowler White has
represented Digital in the transactions contemplated by this Agreement and has
not represented Jabil in connection with such transactions; and (c) gives its
informed consent to Fowler White’s representation of Jabil or its affiliates in
such unrelated matters and to Fowler White’s representation of Digital in
connection with this Agreement and the transactions contemplated hereby. The
parties further acknowledge that, in the event of any dispute with respect to
the transactions contemplated by this Agreement, Fowler White may continue to
represent Digital in such dispute.

 

9. Covenant Not to Sue and Attorneys’ Fees. Each party covenants and agrees not
to sue or make any demand based on any Claim released under this Agreement. In
the event that it should become necessary for any party either: (a) to enforce
the terms of this Agreement or (b) to defend against any Claim released in this
Agreement, the prevailing party shall be entitled to receive from the other
party its costs, expenses, and reasonable attorneys’ fees (including attorneys’
fees, costs, and expenses incurred relating to appellate proceedings or
bankruptcy proceedings).

 

10. Miscellaneous. The parties further agree that (a) this Agreement shall be
construed in accordance with, and all disputes hereunder shall be governed by
the laws of the state of Florida; (b) this Agreement may be executed in one or
more counterparts, each of which shall be deemed an original; (c) this Agreement
sets forth the entire agreement among the parties and supersedes all prior
agreements and understandings among the parties; and (d) this

 

5



--------------------------------------------------------------------------------

Agreement shall be binding upon all successors and assigns of each party, and
each party agrees to execute and deliver (without further consideration) such
other documents or take such other actions as may be necessary to more
effectively consummate the parties’ agreements and understandings as described
in this Agreement, including without limitation, such documents, instruments and
agreements as may be necessary to evidence the cancellation by Jabil of any
promissory note, security agreement, guaranty or similar agreement executed by
Digital or any other person or entity in connection with the 2004 Settlement.

 

[Signatures on following page.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first above-written.

 

DIGITAL LIGHTWAVE, INC. By:  

/s/ ROBERT F. HUSSEY

--------------------------------------------------------------------------------

    Robert F. Hussey     Interim President and     Chief Executive Officer JABIL
CIRCUIT, INC. By:  

/s/ FORBES ALEXANDER

--------------------------------------------------------------------------------

    Forbes Alexander     Chief Financial Officer

 

 

7